Citation Nr: 1206614	
Decision Date: 02/23/12    Archive Date: 03/09/12

DOCKET NO.  09-46 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an effective date prior to August 15, 2008, for an award of service connection for residuals, left ankle sprain, with tibia talar ligament tear.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran had active service from July 1992 to July 1996.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision by the Cleveland, Ohio, Regional Office (RO) of the Department of Veterans Affairs (VA), which granted service connection for residuals, left ankle sprain, with tibia talar ligament tear, with an effective date for service connection of August 15, 2008.  The Veteran has appealed the issue of entitlement to an effective date prior to August 15, 2008.  

In December 2011, the Veteran was afforded a videoconference hearing before F. Judge Flowers, who is the Veterans Law Judge rendering the determination in this claim and was designated by the Chairman of the Board to conduct that hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 2002).  


FINDINGS OF FACT

1.  The Veteran's claim of entitlement to service connection for a left ankle disability was denied in a March 2006 rating decision, and in a May 2006 rating decision, neither of which was timely appealed; both of these decisions became final.  

2.  On August 15, 2008, and no earlier, an application was received to reopen the claim for service connection for a left ankle disability.  


CONCLUSION OF LAW

The criteria for an effective date prior to August 15, 2008, for an award of service connection for a left ankle disability have not been met.  38 U.S.C.A. §§ 5107, 5110 West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.400 (2011).  
REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Earlier Effective Date

The Veteran argues that he is entitled to an effective date prior to August 15, 2008, for service connection for his left ankle disability.  He argues that the correct date should be commensurate with the date that he filed his original claim, i.e., October 2005.  In this regard, the RO denied his claim for service connection for a left ankle disability in March 2006, and again in May 2006.  The Veteran contends that he filed a notice of disagreement to the RO's denial of his claim in May 2006.  

Generally, the effective date of an award of a claim is the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  If a claim for disability compensation is received within one year after separation from service, the effective date of entitlement is the day following separation or the date entitlement arose.  38 C.F.R. § 3.400(b)(2). 

The effective date of an award of disability compensation based on new and material evidence received after a final disallowance shall be the date of receipt of the new claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(q)(2).  The effective date of an award of disability compensation based on a reopened claim under the provisions of 38 C.F.R. §§ 3.109, 3.156, 3.157, and 3.160(e) shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(r). 

An application, formal or informal, which has been allowed or disallowed by the agency of original jurisdiction and the action having become final by the expiration of 1 year after the date of notice of the disallowance, or by denial on appellate review, whichever is the earlier.  38 C.F.R. § 3.160(d). 

A reopened claim is any application for a benefit received after final disallowance of an earlier claim.  38 C.F.R. § 3.160(e). 

A claim is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  Any communication or action indicating an intent to apply for VA benefits from a claimant or representative may be considered an informal claim.  Such informal claim must identify the benefit sought.  38 C.F.R. § 3.155(a). 

The Veteran's original claim for service connection for a left ankle disability was filed with VA in October 2005.  See VA Form 21-526, received October 24, 2005.  In March 2006, the RO denied the claim.  The Veteran was notified of the denial and his appellate rights in correspondence dated March 14, 2006.  

A "VCAA notice response," received by VA on March 31, 2006, included an attached statement from R.J.N., Jr., M.D., in which the physician asserted that the Veteran has a left ankle disability that is related to his service.  

Based on the receipt of Dr. R.J.N.'s statement, the RO readjudicated the claim.  See 38 C.F.R. § 3.156(c) (West 2002).  Specifically, in May 2006, the RO reopened the claim and denied it on the merits.  The Veteran was notified of the denial and his appellate rights in correspondence dated May 11, 2006.  The Veteran did not file a timely notice of disagreement as to this adverse determination, and it became final.  See 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2011).  

On August 15, 2008, the Veteran filed to reopen his claim.  In December 2008, the RO reopened the claim, and granted service connection for residuals, left ankle sprain, with tibia talar ligament tear, effective August 15, 2008.  

In this case, the Veteran failed to file a timely appeal of the prior adverse rating decisions in March 2006, and May 2006, addressing his claim for service connection for a left ankle disability.  Since the Veteran did not file a timely notice of disagreement with either the March 2006 or the May 2006 RO rating decision, they both became final, and they are not subject to revision in the absence of clear and unmistakable error (CUE) in the decision.  38 U.S.C.A. §§ 5109A, 7105; Rudd v. Nicholson, 20 Vet. App. 296 (2006) (finding that only a request for revision based on CUE could result in the assignment of an effective date earlier than the date of a final decision).  CUE in these rating decision has not been alleged, and those rating decisions are a legal bar to an effective date prior to the date of those decisions.  In this regard, although there are indications in the veterans service organization's printout/history of the Veteran's claim to the effect that he wanted to claim CUE, this is hearsay evidence; a CUE claim has not been made in writing, nor was CUE argued at the Veteran's December 2011 hearing.  The Veteran has also argued that the RO should have afforded him an examination prior to its 2006 rating decisions denying his claim, and that this somehow is a basis for an earlier effective date.  However, even assuming arguendo that this was a breach of the duty to assist, this cannot constitute CUE, Cook v. Principi, 318 F.3d 1334 (Fed. Cir. 2002); Roberson v. Principi, 251 F.3d 1378, (Fed. Cir. 2001), nor is there any basis to find that this argument implicates the applicable criteria at 38 C.F.R. § 3.400.  

Following the RO's May 2006 rating decision, the claims file does not show that any correspondence was received by VA from the Veteran that showed an intent to apply to reopen his claim for service connection for a left ankle disability prior to August 15, 2008.  See 38 C.F.R. § 3.155.  Hence, the earliest date after the May 2006 rating decision that the Veteran expressed an intent to reopen his claim for service connection for a left ankle disability is August 15, 2008, which is the presently assigned effective date.  Under the controlling law and regulations outlined above, the award of compensation based on a reopened claim may be no earlier than the date of receipt of the claim, or the date entitlement arose, whichever is the latter.  38 C.F.R. § 3.400(r).  Thus, the August 15, 2008 date of claim is the appropriate effective date, because even if the date that the entitlement arose could be found to precede it, the latter of the two dates controls. 38 C.F.R. § 3.400.  Accordingly, the claim must be denied.  See 38 C.F.R. § 3.400(q)(2), (r); see also Washington v. Gober, 10 Vet. App. 391, 393 (1997) ("The fact that the appellant had previously submitted claim applications, which had been denied, is not relevant to the assignment of an effective date based on a current application."); Wright v. Gober, 10 Vet. App. 343, 346-47 (1997) (holding that an application that had been previously denied could not preserve an effective date for a later grant of benefits based on a new application).  

In reaching this decision, the Board has considered the Veteran's argument that the submission of Dr. R.J.N.'s statement, received by VA on March 31, 2006, is sufficient to fulfill the criteria for a notice of disagreement as to the March 2006 denial of his claim.  

A written communication from a claimant or his or her representative expressing dissatisfaction or disagreement with an adjudicative determination by the agency of original jurisdiction and a desire to contest the result will constitute a notice of disagreement.  While special wording is not required, the notice of disagreement must be in terms which can be reasonably construed as disagreement with that determination and a desire for appellate review.  38 C.F.R. § 20.201.  

The notice of disagreement must be filed with the VA office from which the claimant received notice of the determination being appealed unless notice has been received that the applicable VA records have been transferred to another VA office.  38 C.F.R. § 20.300.  Generally, a claimant, or his or her representative, must file a notice of disagreement with a determination by the agency of original jurisdiction within one year from the date that that agency mails notice of the determination to him or her.  Otherwise, that determination will become final.  The date of the mailing the letter of notification of the determination will be presumed to be the same as the date of that letter for purposes of determining whether an appeal has been timely filed.  38 C.F.R. § 20.302(a). 

When these Rules require that any written document be filed within a specified period of time, a response postmarked prior to expiration of the applicable time limit will be accepted as having been timely filed.  In the event that the postmark is not of record, the postmark date will be presumed to be five days prior to the date of receipt of the document by the Department of Veterans Affairs.  In calculating this 5- day period, Saturdays, Sundays and legal holidays will be excluded.  38 C.F.R. § 20.305.  

In this case, Dr. R.J.N.'s statement only pertains to medical issues involving his left ankle.  The "VCAA notice response" which accompanies it is a form which requests that the Veteran indicate whether he intended to submit additional information or evidence he knew about that would help support his claim.  The Veteran placed an "X" next to the statement, "I have more information or evidence to give to VA to substantiate my claim."  

In summary, there is nothing written in or on this form which shows an intent to disagree with the RO's March 2006 denial of the claim.  Rather, this form clearly indicates that the Veteran is presenting additional evidence, and that he wants the RO to readjudicate his claim.  The Veteran's submissions received on March 31, 2006 therefore do not fulfill the criteria for a notice of disagreement.  See 38 C.F.R. § 20.201.  As a timely notice of disagreement was never received as to the RO's March 2006 rating decision, it became final.  See 38 U.S.C.A. § 7105(c); see also 38 C.F.R. §§ 20.302, 20.1103.  

The Veteran has also argued that he submitted a timely notice of disagreement as to the RO's May 2006 rating decision.  However, as discussed below, no such document is of record.  In addition, he did not make any such argument in his application to reopen his claim for service connection, received in August 2008, in a September 2008 statement (in which he acknowledged that his claim had previously been denied, and stated that he was "refiling" his claim), in his notice of disagreement as to the assigned effective date for service connection, received in January 2009, or in any other submission received prior to his appeal (VA Form 9), received in November 2009.  His assertion is therefore not credible.  See Wilson v. Derwinski, 2 Vet. App. 16, 19-20 (1991); Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (in determining a claimant's credibility, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant).  Furthermore, had such a notice of disagreement been received by VA, there is a "presumption of regularity" that it would have been marked as received, and then entered into the record.  See Mindenhall v. Brown, 7 Vet. App. 271 (1994); Ashley v. Derwinksi, 2 Vet. App. 62, 64 (1992) (the "presumption of regularity" applies to the official acts of public officers, and in the absence of clear evidence to the contrary, it must be presumed that they have properly discharged their official duties).  The presumption of regularity of government process can only be rebutted by clear evidence to the contrary.  Ashley, 2 Vet. App. at 64.  In this case, it is presumed that Government officials would have acted properly upon receipt of a notice of disagreement, and that it would have been handled appropriately and placed in the Veteran's claims folder.  However, no such document is of record.  Given the foregoing, the Board finds that the claims file does not include clear evidence to rebut the presumption of regularity.  There is simply no physical proof that VA received a timely notice of disagreement as to either of the RO's 2006 rating decisions, as alleged by the Veteran.  The Veteran's assertion to the contrary is not credible, and in any event, without more his assertion is not enough to clearly show that a timely notice of disagreement was received as to either of the RO's 2006 rating decisions.  See YT v. Brown, 9 Vet. App. 195, 199 (1996).  

In December 2011, the Veteran's representative submitted a statement, and an attached printout, that are accompanied by a waiver of RO review.  See 38 C.F.R. § 20.1304(c) (2011).  The representative states that the Veteran reported to her that he had filed a notice of disagreement to a previous RO denial of his claim, but that he did not have a copy of it.  The representative essentially states that she told the Veteran that he may be entitled to an earlier effective date since his disability was incurred in service, and since "he should have been afforded a C&P (compensation and pension) examination at the time he originally submitted the claim."  She concludes, "If we should have handled the claim in a different way to protect the earlier effective date, the error was made by me."  Her statement is accompanied by a printout which appears to be the veterans service organization's history of the Veteran's claim.  The earliest entry in the printout is dated in January 2009.  A December 2009 entry states, "Asked vet if he had copy of 05/2006 NOD (notice of disagreement) and also if vet wishes to file for CUE.  Vet says yes to both questions, and will fax them to this office tomorrow (12/08/09).  This will then be taken to DRO (decision review officer) assigned to case."  Other entries dated in December 2009 state that the Veteran had faxed the wrong paperwork, that he reported that he did not have a copy of the NOD, and that he "was not represented at the time of the supposed NOD, so we don't have a copy."  

In summary, the Veteran did not have a representative at the time of the RO's 2006 decisions.  He appointed his representative in August 2008.  See "appointment of veterans service organization as claimant's representative" (VA Form 21-22), received in August 2008.  Given the foregoing, the Veteran's representative's statement contains hearsay evidence and conjecture, and for the reasons discussed supra, this evidence does not warrant a grant of the claim.  

In summary, the RO's March 2006 and May 2006 decisions became final.  See 38 U.S.C.A. § 7105(c).  On August 15, 2008, and no earlier, an application was received to reopen the claim for service connection for a left ankle disability.  Therefore, the RO's assignment of an effective date of August 15, 2008 is correct, and there is no legal basis upon which to award an effective date prior to this date.  See 38 C.F.R. § 3.400(q)(2), (r).  Accordingly, the claim must be denied.  


II.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002), provides that VA shall apprise a claimant of the evidence necessary to substantiate her claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.  

In this case, in August 2008, the Veteran was provided with VCAA notice in association with his application to reopen his claim for service connection for a left ankle disability.  However, and in any event, in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 491 (2006).  

The record shows that the Veteran was provided a meaningful opportunity to participate effectively in the processing of his claim.  The Veteran was notified that service connection for a left ankle disability was granted, with an effective date of August 15, 2008.  He was provided notice how to appeal that decision, and he did so.  In October 2009, he was provided a statement of the case, and in December 2011 he was afforded a hearing.  All known and available records relevant to the issue on appeal have been obtained and are associated with the Veteran's claims file. 

The Board therefore finds that a decision on the merits at this time does not violate the VCAA, nor prejudice the appellant under Bernard v. Brown, 4 Vet. App. 384   (1993).  The Veteran has not been prejudiced by a failure of VA in its duty to assist, and that any violation of the duty to assist could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  


ORDER

The appeal is denied.   


____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


